Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The effective filing date is 12-12-20. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1-5, and 7-8 and 15-20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Pub. No.: WO 2021/071995 A1 to Kadambi et al. that was filed in 10-7-20 (hereinafter “Kadambi”) and in view of United States Patent Pub. No.: US 2016/0223671A1 to Thayer et al. that was filed in 2012.  
In regard to claim 1 and claim 15, Kadambi discloses “1…[a] computer, comprising a processor; and a memory, the memory including instructions executable by the processor to: (see paragraph 151)
receive an emitted polarized light beam at a …. receiver (see paragraph 69 where the device has an image sensor 14 that is a ccd image sensor or a cmos image sensor) that determines a polarization pattern and a distance to an object, (see paragraph 198) wherein the polarization pattern is determined by comparing (see paragraph 157, 198, 218, 184-195; as discussed above, in some embodiments of the present disclosure, the polarization feature extractors 730 extract polarization features in polarization representation spaces including both linear polarization a linear polarization pattern and (see paragraph 69-71 where a linear polarization of different angles is taken for the image sensor)
a circular polarization pattern; (see paragraph 72 where a linear polarization can be taken with a circular polarization pattern; accordingly, in some embodiments of the present disclosure, a polarization camera uses a polarizing filter to capture multiple polarization raw frames at different polarizations of light, such as different linear polarization angles and different circular polarizations (e.g., handedness))”
identify the object by processing the polarization pattern and the distance with a deep neural network, (see paragraph 22 to 35 where a deep trained convolutional neural network can be used)”.
wherein the identity of the object is metallic or non-metallic;  (see paragraph 127 where a metallic vehicle can be detected or if there is a metallic heavy metal) 
and operate a vehicle based on the identified object. (see paragraph 127 where a metallic vehicle can be detected or if there is a metallic heavy metal and paragraph 198 where a self  driving vehicle can be used to detect and avoid a pothole)
Kadambi discloses a receiver but is silent as to and Thayer teaches “…receive an emitted polarized light beam at a lidar receiver”.  
    PNG
    media_image1.png
    700
    647
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present dislcosure to combine the dislcosure of Kadambi with the teachings of Thayer since Thayer teaches that by utilizing a lidar device with a discrimination of a 
In regard to claim 2 and claim 16, Kadambi discloses “2. The computer of claim 1, the instructions including further instructions to compare the linear polarization pattern to the circular polarization pattern by determining a ratio between an intensity of the linear polarization pattern and an intensity of the circular polarization pattern.  (See FIG. 9b and paragraph 110-132)
In regard to claim 3 and claim 17, Kadambi discloses “3. The computer of claim 1, the instructions including further instructions to train the deep neural network by inputting the polarization pattern (see block 900-950) and the distance (see paragraph 144) corresponding to the object into the deep neural network and comparing state cues to ground truth corresponding to the identity of the object.   (see paragraph 25-42; 242-250)

    PNG
    media_image2.png
    607
    697
    media_image2.png
    Greyscale

In regard to claim 4 and claim 18, Kadambi discloses “4, The computer of claim 1, the instructions including further instructions to determine the linear polarization pattern by processing the received polarized light beam with an analyzer, wherein the analyzer measures a polarization angle of the received polarized light beam.  (see paragraph 72-73 and FIG. 8b, block 820)
 “5. The computer of claim 1, the instructions including further instructions to determine the circular polarization pattern by processing the received polarized light beam with a quarter wave plate analyzer, (see paragraph 72-73) wherein the quarter wave plate analyzer measures a circular polarization direction of the received polarized light beam. (see paragraph 72-73 and FIG. 8b, block 820)
Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Pub. No.: WO 2021/071995 A1 to Kadambi et al. that was filed in 10-7-20 (hereinafter “Kadambi”) and in view of United States Patent Pub. No.: US 2016/0223671A1 to Thayer et al. that was filed in 2012 and in further in view of U.S. Patent Application Pub. No.: us 2021/0247490a1 to Fu et al. that was filed in 12-12-20. 
Kadambi is silent but Fu teaches “…6. The computer of claim 1, the instructions including further instructions to emit the polarized light beam as one or more of a pulse and a frequency modulated continuous wave, (see title and paragraph 51) wherein the distance to the object is based on determining a time between emitting the polarized light beam (see paragraph 37) and receiving the polarized light beam based on one or more of time of flight and phase shifting” (see paragraphs 33-44 and  claims 1-9). 



    PNG
    media_image3.png
    608
    733
    media_image3.png
    Greyscale

In regard to claim 7 and claim 20, Kadambi discloses “7. The computer of claim 1, the instructions including further instructions to emit the polarized light beam through steering optics that direct the polarized light beam at a plurality of angles with respect to the emitter, (see paragraph 69-71) wherein a direction to the object is determined by angles at which the polarized light beam was emitted at a time the polarization patterns and the distance were measured. 
Kadambi discloses “8. The computer of claim 7, the instructions including further instructions to form an image of the polarization patterns and the distances based on the direction at which the polarized light beam was emitted at the time the polarization patterns and the distance were measured. (see paragraph 225-226 and FIG. 10b where the images are from two different direction; see FIG. 10c where a 3d image is made based on the polarization cameras in blocks 1100-1110; see paragraph 122-124)
Claims 9-13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Pub. No.: WO 2021/071995 A1 to Kadambi et al. that was filed in 10-7-20 (hereinafter “Kadambi”) and in view of United States Patent Pub. No.: US 2016/0223671A1 to Thayer et al. that was filed in 2012 and in further in view of U.S. Patent Application Pub. No.: US 2021/0197720A1 to Houston et al. that was filed in 2019.
The primary reference is silent but Houston teaches “..9. The computer of claim 8, the instructions including further instructions to input the image of the polarization patterns and the distances to the deep neural network to determine state cues related to the object where the state cues include a location and identity of the object. (see paragraph 89-97)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present dislcosure to combine the dislcosure of Kadambi with the teachings of HOUSTON since HOUSTON teaches that by utilizing a lidar device that creates a point cloud then or more hints can also be provided in the 3D point cloud. These can include trajectories and future trajectories and also if the images are new or older images and less relevant and other cues. This can provide a machine learning that can provide increased risk of objects and improved safety of the AV.  See paragraph 80-91 of Houston.  

Kadambi discloses “10. The computer of claim 9, the instructions including further instructions to operate the vehicle by determining a vehicle path that avoids contact with the located, identified object. (see paragraph 127 where a metallic vehicle can be detected or if there is a metallic heavy metal and paragraph 198 where a self  driving vehicle can be used to detect and avoid a pothole)
Kadambi discloses “11. The computer of claim 10, the instructions including further instructions to operate the vehicle by controlling one or more of vehicle powertrain, vehicle steering and vehicle brakes to travel on the vehicle path. (see paragraph 127 where a metallic vehicle can be detected or if there is a metallic heavy metal and paragraph 198 where a self  driving vehicle can be used to detect and avoid a pothole)
Kadambi discloses “12. The computer of claim 1, wherein non-metallic objects include one or more of foliage, pedestrians, and animals”. (see paragraph 22 where the objects including detection of facial recognition) 
Kadambi discloses “13. The computer of claim 1, wherein metallic objects include one or more of vehicles, barriers, and traffic signs. (see paragraph 127 where the objects including detection of facial recognition in paragraph 22 and military vehicles in paragraph 127);
Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Pub. No.: WO 2021/071995 A1 to Kadambi et al. that was filed in 10-7-20 (hereinafter “Kadambi”) and in view of United States Patent Pub. No.: US 2016/0223671A1 to Thayer et al. that was filed in 2012 and in further in view of U.S. Patent No.: US10598764B2 to JOSEFSBERG that was filed in 2017. 
The primary reference is silent but Josefberg teaches “14. The computer of claim 1, the instructions including further instructions to combine the polarization pattern with one or more of video data, radar data, or ultrasound data”. (See col. 6, lines 1-45; see col. 42, lines 30-50; see col. 44, lines 34-45)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present dislcosure to combine the dislcosure of Kadambi with the teachings of Josefberg since Josefberg teaches that by utilizing a lidar device and that can also combine the lidar with a radar and an ultrasound device an autonomous vehicle can combine the data and synethize the data for improved object detection that is more accurate.   See paragraph 1-15, claims 1-10 and the abstract 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668